Citation Nr: 1206745	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service connected diabetes. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service connected diabetes.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran presented personal testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, hypertension, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability was not shown in service, and any current bilateral hearing loss disability is unrelated to service or to a disease or injury of service origin.

CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in March 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in April 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).
During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in April 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided a VA examination dated in May 2008 to determine the nature and etiology of his claimed hearing loss.

The Board notes that the record indicates the Veteran is receiving benefits from the Social Security Administration (SSA).  However, a letter dated in August 2008 from the SSA indicates that no medical records were available. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Veteran contends he is entitled to service connection for hearing loss incurred as a result of noise exposure during his active service.  Service personnel records indicate the Veteran was a security guard and drill instructor.  

Service treatment records are negative for complaints of hearing loss.  An April 1968 discharge examination report included an audiology report.  No diagnosis of hearing loss was given.  In an associated medical history report, the Veteran did not complain of hearing loss.   

In a July 2007 VA progress note, the Veteran reported no problems with hearing. 

During a May 2008 VA examination, the Veteran complained of difficulty hearing with soft speech.  He indicated that he served in the Army and that he had exposure to gunfire noise and mortar explosions without hearing protection.  He reported that post-service he worked as a storekeeper for 26 years, maintenance man for 28 years, and bailiff for 11 years.  He reported very little noise exposure with these jobs.  He stated that a couple of years he went snowmobiling without hearing protection, he occasionally used power tools and the rare use of a chainsaw also without hearing protection.  The Veteran also reported a history of occasional bilateral tinnitus.  Upon examination, the diagnoses were non-disabling hearing loss on the right and mild loss from 4000 to 6000Hz and moderately severe loss at 8000Hz on the left.  The examiner opined that after review of the service medical records, the Veteran's hearing loss is not caused by or a result of his noise exposure during active service.  Additionally, the examiner noted that the Veteran had normal hearing examination on discharge and this rules out hearing loss incurred in service.   

During his November 2011 Board hearing, the Veteran testified to extensive noise exposure from artillery while in service.  He also denied any post-service occupational or recreational noise exposure. 

Analysis

In this case, in-service noise exposure has been conceded, and acknowledged by the VA audiologist in May 2008.  The Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's hearing loss was incurred as a result of noise exposure during service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Veteran's written statements, testimony, and comments made during the VA examination reveal that he reports experiencing a loss of hearing in his ears, which he attributes to service.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report experiencing certain symptoms, such as hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.

Medical evidence in the claims file is limited to service treatment records and the May 2008 VA examination report.  The May 2008 VA examination showed that the Veteran met the requirements for hearing loss for VA purposes only in the left ear.  However, the examiner opined that the Veteran's hearing loss was not attributable to service as his hearing at discharge was within normal limits.  While normal hearing in service is not dispositive that service could have later caused hearing loss, there is no medical evidence which refutes the May 2008 medical opinion.  Furthermore, there is no evidence that the Veteran ever sought treatment for hearing loss prior to 2008, in a June 2007 VA progress note the Veteran denied hearing problems, and the Veteran's testimony does not include statements of continuity of symptomatology.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the Board finds that service connection for hearing loss is not warranted.

For the foregoing reasons, the claims for service connection for hearing loss disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for hearing loss disability is denied. 


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, hypertension, and asthma is warranted.  
The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).

The Veteran claims he has peripheral neuropathy of the upper extremities due to service-connected diabetes.  A February 2008 VA examination indicated there were no findings of peripheral neuropathy of the upper extremities.  During his November 2011 Board hearing, the Veteran reported that he was recently diagnosed with peripheral neuropathy of the upper extremities by his private physician at the University of Illinois, Chicago.  However, the Board notes that the claims file only includes records from that provider through May 2009.  As these private records are vital to the claim as to whether the Veteran has a current nerve disorder of the upper extremities, the RO must obtain those records and associate them with the claims file.  

The Board notes that in a July 2007 VA progress note, the examiner noted the Veteran had cervical radiculopathy, and in a December 2007 VA progress note, the Veteran complained of shoulder pain due to "nerve impingement."  If, and only if, the RO finds that a nerve disorder of the upper extremities has been diagnosed, then a VA examination is necessary to determine if that disorder is related to his service-connected diabetes or to active service. 

Additionally, the Veteran claims he has hypertension due to or aggravated by his service-connected PTSD or diabetes.  During a February 2008 VA examination, the Veteran reported he was diagnosed with hypertension in the 1980s, before his diagnosis of diabetes in 1985.  The examiner opined that the Veteran's hypertension was less likely than not related to his diabetes as it was diagnosed prior to his diagnosis of diabetes.  The Board notes that although the Veteran has claimed hypertension secondary to service-connected PTSD (as noted in the August 2011 statement) and diabetes, an opinion was only obtained concerning the relationship between the Veteran's hypertension and diabetes.  That opinion failed to address whether the Veteran's hypertension was aggravated or worsened by his service-connected diabetes, and did not address the possible relationship to his psychiatric disorder.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's hypertension to include as whether it is permanently aggravated by his service-connected diabetes, and whether it is due to or aggravated by service-connected PTSD.

Finally, the Veteran claims he has asthma due to service or aggravated by his service-connected PTSD or due to unverified chemical exposure in service.  The Veteran has not been provided a VA examination as to this disability.  The VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Accordingly, the AMC/RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's asthma to include as due to or aggravated by service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment, of all medical care providers, VA and non-VA, who provided evaluation and/or treatment for his claimed disorders since 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  If any private or VA records obtained include a diagnosis of a nerve disorder of the upper extremities, then, the Veteran should be afforded a VA examination for an opinion as to the nature and etiology of his nerve disorder of the upper extremities.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing whether it is as likely as not (50 percent or greater probability) that the Veteran has a nerve disorder of the upper extremities due to or aggravated by active service or a service-connected disorder, including diabetes.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran should also be afforded a VA examination for an opinion as to the nature and etiology of his asthma to include as aggravated by a service-connected disorder, to include PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing whether it is as likely as not (50 percent or greater probability) that the Veteran has an asthma disorder incurred in service or due to or aggravated by active service or any other service-connected disorder.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

4.  The Veteran should also be afforded a VA examination for an opinion on the etiology of the Veteran's diagnosed hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Following the examination, the examiner is requested to provide an opinion describing whether it is as likely as not (50 percent or greater probability) that the Veteran has hypertension due to or aggravated by any service-connected disorder, to include diabetes and PTSD.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


